DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
- The amendment filed on November 04, 2021 has been entered.
- Claims 1, 3-7, 9-14 and 16-20 are pending.
- Claims 1, 3-7, 9-14 and 16-20  have been amended.
- Claims 1, 3-7, 9-14 and 16-20  are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e. “transmit the frame including the information designating a longer transmission waiting period for the terminal which is allowed to perform multi user transmission, than a remaining transmission waiting period of a terminal which performs data retransmission (Claims 1 and 12-13)“ and  “the circuitry is configured to transmit the frame including the information designating the transmission waiting period in accordance with a number of times of transmission of the terminal, wherein the circuitry is configured to transmit the frame including the information designating a shorter transmission waiting period for a terminal which performs data retransmission than a transmission waiting period of another terminal (Claims 14 and 19-20).”



Namba (Pub. No. US 2015/0124723 A1)- if retransmission is determined during a SIFS period after the RTS transmission as in IEEE802.11, retransmission is performed while the other STA is transmitting data.
Kwon (Pub. No. US 2016/0316458 A1)- WLAN device detects no medium activity for the duration of a particular backoff slot, the backoff procedure shall decrement the backoff time by the slot time. When the WLAN determines that the medium is busy during a backoff slot, the backoff procedure is suspended until the medium is again determined to be idle for the duration of a DIFS or EIFS period. The WLAN device may perform transmission or retransmission of the frame when the backoff timer reaches zero.
Yu et al. (Pub. No. US 2013/0176986 A1)- The AP 400 may designate the number of retransmission try times of the terminals 410, 420, 430, 440 and 450, in particular, the general terminals 440 and 450 to limit the accesses thereof. The terminal access information of such terminals 410, 420, 430, 440 and 450 is respectively transmitted to the terminals 410, 420, 430, 440 and 450 by being included in the association response frames as the response messages as described above.
None of these references, taken alone or in any reasonable combination, teach the claims as recited, “transmit the frame including the information designating a longer transmission waiting period for the terminal which is allowed to perform multi user transmission, than a remaining transmission waiting period of a terminal which performs data retransmission (Claims 1 and 12-13)“ and  “the circuitry is configured to transmit the frame including the information designating the transmission waiting period in accordance with a number of times of transmission of the terminal, wherein the circuitry is configured to transmit the frame including the information designating a shorter transmission waiting period for a terminal which performs data retransmission than a transmission waiting period of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472